Citation Nr: 1639534	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-25 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of entitlement to an effective date earlier than April 4, 2003, for the grant of a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) and entitlement to an initial compensable evaluation for erectile dysfunction are addressed in a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision in May 2013 of the Department of Veterans Affairs Medical Center (VAMC) in Atlanta, Georgia, which denied the Veteran's claim of entitlement to an annual clothing allowance.

This matter was previously before the Board in April 2015 when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, it appears that at the time of the Board's April 2015 remand, the Veteran's Veterans Health Administration (VHA) medical folder had been associated with the claims file.  However, it appears that the folder was never returned with the claims file following the remand.  The Board has attempted to obtain the clothing allowance folder by contacting the VAMC in Atlanta in May 2016 and the RO in September 2016 to request the file to be sent to the Board.  However, no response was received.  Therefore, the Board now finds it necessary to remand the claim to obtain the VHA medical folder.

Also, in the Board's April 2015 remand, the Board directed that any additional VA or private treatment records pertaining to treatment of the Veteran's service-connected back and right and left knee disabilities, including any unassociated relevant prosthetics clinic records referred to in the August 2013 statement of the case (SOC), be obtained and associated with the claims file.  Furthermore, the Board ordered that the Veteran be scheduled for a VA medical examination for the purpose of determining whether any appliance such as a brace and/or wheel chair used for his service-connected disabilities result in wear and tear of his clothing.  The claim was then to be readjudicated in a supplemental statement of the case (SSOC). 

However, a review of the claims file does not reveal that these directives were complied with.  It is possible that the requested records and examination report are contained in the VHA medical folder.  Therefore, once the VHA medical folder is obtained, the AOJ should review the file and ensure that the remand directives of the Board's April 2015 remand have been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VHA medical folder and associate such with the claims file.  

2.  After the VHA medical folder has been obtained, if not already completed, obtain any necessary authorization and information from the Veteran, regarding any additional VA or private records pertaining to treatment of the service-connected back and right and left knee disabilities, including any unassociated relevant prosthetics clinic records referred to in the August 2013 SOC.  Once these authorizations have been received from the Veteran, the records should be obtained and associated with the claims file or the VHA medical folder.  

3.  Thereafter, if not already completed, schedule the Veteran for a VA medical examination for the purpose of determining whether any appliance such as a brace and/or wheel chair used for his service-connected disabilities result in wear and tear of his clothing.  The entire claims file must be made available to and reviewed by the examiner in connection with the examination.  After examining the Veteran and reviewing the record, the examiner should provide a certification as to whether any appliance such as a brace and/or wheelchair used for his service-connected disabilities results in wear and tear to his clothing.  Each article of clothing affected by use of each appliance or wheelchair used for service-connected disability should be identified.  The report of examination should include a complete explanation for all opinions expressed.  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




